IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50342
                        Conference Calendar



RHONDA FLEMING,

                                         Plaintiff-Appellant,

versus

RATLIFF, Officer, Reception-Gatesville Unit, Individually
and in her Official Capacity; CRAFT, Sergeant,
Reception-Gatesville Unit, Individually and in His Official
Capacity; WAYNE SCOTT, Director, Texas Department of
Criminal Justice, Institutional Division, in his Official
Capacity,

                                         Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-97-CV-405
                        - - - - - - - - - -
                          October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rhonda Fleming, Texas prisoner #598829, seeks leave to

proceed in forma pauperis (IFP) in the appeal from the dismissal

of her civil rights complaint as frivolous.   She also seeks a

transcript of her evidentiary hearing at government expense.     The

motion for a transcript at government expense is DENIED.   28




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50342
                                - 2 -

U.S.C. § 753(f); Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir. 1985).

     By moving for IFP, Fleming is challenging the district

court’s certification that IFP status should not be granted on

appeal because her appeal is not taken in good faith.        See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    The district court

carefully reviewed the medical evidence and concluded that

Fleming’s alleged injury was de minimis.     See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    Fleming’s appeal

brief offers no factual or legal argument specifically addressing

the district court’s grounds for dismissal.     This court “will not

raise and discuss legal issues that [Fleming] has failed to

assert.”   Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).

     Because Fleming fails to show that she will raise a

nonfrivolous issue on appeal, her motion to proceed IFP is

DENIED.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5TH CIR. R.

42.2.

     Our opinion today in Fleming v. Williams, No. 00-50078,

notified Fleming that she is now subject to the three-strikes bar

of 28 U.S.C. § 1915(g).    We again advise Fleming that she is

BARRED from proceeding IFP in any civil action or appeal brought

in a United States court unless she is under imminent danger of

serious physical injury.    See § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED; SANCTION IMPOSED.